DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 10 are objected to because of the following informalities:  Appropriate correction is required.
Regarding claim 7, "the lower surface" in both instances should read "a lower surface".
Regarding claim 10, "facing one side" should read "facing one side of the work vehicle".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2, 4-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 4288086 issued to Oban et al. (hereinafter “Oban”).
Regarding claim 1, Oban teaches a fuel tank (Fig 2, main tank 24) of a work vehicle (Fig 1, tractor 10) comprising: 
   a drain port (Fig 2, opening in 24 for tank vent 66) which is open to an outside (66 is open to the atmosphere) on a side surface (Fig 2, top surface of top section 33) and through which fuel is discharged to the outside (fuel is necessarily capable of being discharged to the outside while in “fluid communication” with the atmosphere – col 4, lines 34-37); and 
   a suction port (Fig 2, opening in 24 for fuel line 26) which is open to the outside on the side surface (Fig 2, opening in 24 for 26 connects to 66 to outside) and has a center (Fig 2, opening in 24 for fuel line 26 has a geometric center) 
   positioned lower than a center (Fig 2, opening in 24 for tank vent 66 has a geometric center) of the drain port and through which the fuel is sucked by an engine (22 draws fuel from 24 – col 3, lines 11-14; where ‘draws’ means ‘sucks’).

Regarding claim 2, Oban further teaches a first recess (Fig 2, bottom right corner of 24 points downward) which is formed to be recessed downward with Fig 2, inside surface of bottom section 25) and communicates (Is in communication through tank 24 shown in Fig 2) with the drain port (Fig 2, opening in 24 for tank vent 66).

Regarding claim 4, Oban further teaches a second recess (Fig 2, bottom left corner of 24 points downward) which is formed to be recessed downward with respect to the bottom surface (Fig 2, inside surface of bottom section 25) and communicates with (is in communication with through tank 24 shown in Fig 2) the suction port (Fig 2, opening in 24 for fuel line 26).

Regarding claim 5, Oban further teaches the center (Fig 2, opening in 24 for fuel line 26 has a geometric center) of the suction port (Fig 2, opening in 24 for fuel line 26) is positioned at a position lower (Fig 2, opening in 24 for fuel line 26 extends lower than the bottom) than the bottom surface (Fig 2, inside surface of bottom section 25).

Regarding claim 6, Oban further teaches the first recess (Fig 2, bottom right corner of 24 points downward) and the second recess (Fig 2, bottom left corner of 24 points downward) communicate with each other (is in communication with through tank 24 shown in Fig 2) so as not to generate a step (Fig 2, no stepped geometry is made on the flat surface of the bottom section 25 between the corners cited) on lower surfaces (Fig 2, lower surface of the corners cited for each recess constitutes a portion of the inside surface of bottom section 25).

Regarding claim 7, Oban further teaches the lower surface (a portion of the inside surface of bottom section 25 of the bottom right corner of 24) of the first recess and the lower surface (a portion of the inside surface of bottom section 25 of the bottom left corner of 24) of the second recess are formed to be parallel to a horizontal direction (Fig 2, horizontal direction best visualized by the left and right arrows of flow for line 30).

Regarding claim 8, Oban further teaches the drain port (Fig 2, opening in 24 for tank vent 66) and the suction port (Fig 2, opening in 24 for fuel line 26) are formed on opposite side surfaces (Fig 2, openings cited are shown as present on opposite surfaces).

Regarding claim 9, Oban further teaches a work vehicle (Fig 2, tractor 10) comprising the fuel tank (Fig 2, main tank 24) as claimed in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oban in view of CN 101670780 issued to Bi et al. (hereinafter “Bi”).
Regarding claim 3, Oban further teaches the center (Fig 2, opening in 24 for tank vent 66 has a geometric center) of the drain port (Fig 2, opening in 24 for tank vent 66) is positioned at a height (Fig 1, height of the opening in 24 for 66 from the ground) as the bottom surface (Fig 2, inside surface of bottom section 25; at a height from the ground). 

but does not explicitly teach that the drain port center and bottom surface are at substantially the same height. 
Bi, however, teaches a work vehicle (fuel tank for a vehicle (technical field) of construction machinery (background, problem to solve)) comprising a fuel tank (Fig 1, tank 100) with a suction port (Fig 3, channel 12), and
   a center (Fig 2, axial center of cylinder shaped channel 11) of a drain port (Fig 2, channel 11) is positioned at substantially the same height (Fig 1, channel 11 is present but not labeled at substantially the same height) as a bottom surface (Fig 1, bottom surface of tank 100). 

The purpose of a drain port at substantially the same height as the fuel tank bottom surface is to be capable of draining liquid from the fuel tank while replacing oil or cleaning residual liquid, and at the same time can accurately separate oil from water, which avoids waste of oil and reduces costs without increasing structural complexity (Summary of invention, first paragraph). It .

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oban in view of EP 2752327 issued to Shigeo et al. (hereinafter “Shigeo”).
Regarding claim 10, Oban further teaches the fuel tank further includes a fuel drain portion (Fig 2, the length of 66) which is connected to the drain port (Fig 2, opening in 24 for tank vent 66), is capable of discharging fuel to the outside (fuel is necessarily capable of being discharged to the outside while in “fluid communication” with the atmosphere – col 4, lines 34-37), and is disposed on a surface (Fig 2, bottom surface of top section 33) facing one side (Fig 1, bottom side of the tractor), 

But does not explicitly teach a urea water tank capable of discharging to a particular side of the fuel tank. 
Shigeo, however, teaches a work vehicle (Fig 1, dump truck 1) that further includes a urea water tank (Fig 5, reductant tank 47) which is capable of discharging urea water to the outside ([0057] when drain cover 47D is removed, urea is discharged outside) and has a urea water drain portion (Fig 5, 47D) disposed on a one side (Fig 6, a bottom side defined by the facing of fuel tank bottom surface 56; that cited drain portion shares and therefor is disposed on the same side) of a fuel tank (Fig 4, fuel tank 59; 
   Connected to a drain portion 56A - [0052] fuel discharged from fuel drain 59B through opening 56A; 
   Further shown at different heights where reductant drain 47D is located in Figure 5 above fuel drain 59B and drain portion 56A in Figure 4, where the dashed lined of tank 47 is the bottom of tank 47 above 59B, therefore inherently placing 59B and 56A below tank 47 such that the drains do not overlap; 
   Wherein Figures 2 and 1, steps 22 are behind drain portions 56A and 47D and disposed toward the bottom side;
   Fig 5, the 3D shapes of 56A and 47D are inherently distinct so necessarily define different directions including a left-right or horizontal or front-rear direction; 
   Wherein 59B is cylindrical as further defined by Figure 6 which thereby provides a surface facing a lateral outside;
   Wherein Figure 5 portion 47D occupies a lateral outside opening 62A relative to 59B so that [0057] a repairer can fix tank 47 through said opening 62A without other members intervening below 47D;
   Wherein the reductant drain portion 47D is disposed in front of fuel drain portion 56A, see examiner annotated Figure 6).

    PNG
    media_image1.png
    594
    669
    media_image1.png
    Greyscale


The purpose of including a urea tank that discharges to the outside while disposed on one side of the fuel tank is to benefit from an optimal arrangement of a reductant tank and a reductant supply pump for a work vehicle that requires suppression of power consumption of a defrosting heater ([0009]), and to have a repairer perform maintenance of the reductant supply while standing on the ground ([0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the work vehicle of Oban with a urea tank as taught by Shigeo in order to advantageously [0018]) to capture a particulate matter in an exhaust gas from a diesel engine as part of the device ([0016]). In addition, a person of ordinary skill in the art  would have appreciated that the modification benefits a repairer by sparing trips up and down the vehicle steps, thereby protecting knee joints and lower back from the most common injuries in workers, while also increasing efficiency which increases business profit.

Regarding claim 11, Shigeo further teaches the fuel drain portion (Fig 4, drain portion 56A) and the urea water drain portion (Fig 5, 47D) are disposed in front of a step (Figures 2 and 1, steps 22 are behind drain portions 56A and 47D and disposed toward the bottom side) disposed on the one side (Fig 6, a bottom side defined by the facing of fuel tank bottom surface 56) of the fuel tank (Fig 4, tank 47). 

Regarding claim 12, Shigeo further teaches the fuel drain portion (Fig 4, drain portion 56A) and the urea water drain portion (Fig 5, 47D) are disposed such that height positions are different (shown at different heights where reductant drain 47D is located in Figure 5 above drain portion 56A in Figure 4, where the dashed lined of 47 is the bottom of 47 above 59B) from each other.

Regarding claim 13, Shigeo further teaches the urea water drain portion (Fig 5, 47D) is disposed above the fuel drain portion (shown where reductant drain 47D above drain portion 56A in Figure 4, where the dashed lined of 47 is the bottom of 47 above 59B).

Regarding claim 14, Shigeo further teaches the fuel drain portion (Fig 4, drain portion 56A) and the urea water drain portion (Fig 5, 47D) are disposed such that positions in a right-left direction are different from each other (Fig 5, the 3D shapes of 56A and 47D are inherently distinct so necessarily define different directions including a left-right or horizontal direction).

Regarding claim 15, Shigeo further teaches the urea water drain portion (Fig 5, 47D) is disposed on a lateral outside (Figure 5 portion 47D occupies a lateral outside 62A relative to 59B) from the fuel drain portion (Fig 4, drain portion 56A).

Regarding claim 16, Shigeo further teaches the fuel drain portion (Fig 4, drain portion 56A) and the urea water drain portion (Fig 5, 47D) are disposed such that positions in a front-rear direction are different from each other (Fig 5, the 3D shapes of the 56A and 47D are inherently distinct so necessarily define different directions including a front-rear direction). 

Regarding claim 17, Shigeo teaches the urea water drain portion (Fig 5, 47D) is disposed in front of (reductant drain portion 47D is disposed in front of fuel drain portion 56A, see examiner annotated Figure 6) the fuel drain portion (Fig 4, drain portion 56A). 

Regarding claim 18, Shigeo further teaches the urea water drain portion (Fig 5, 47D) is provided such that other members do not intervene below ([0057] a repairer can fix tank 47 through said opening 62A providing a clearing without other members intervening below 47D). 

Regarding claim 19, Shigeo further teaches the fuel drain portion (Fig 4, drain portion 56A) is disposed below the urea water tank (Fig 4, tank 47) and is disposed so as not to overlap with the urea water drain portion (Fig 4, 47D) in bottom view (Figure 5 above drain portion 56A in Figure 4, where the dashed lined of tank 47 is the bottom of tank 47 above 59B, therefore inherently placing 59B and 56A below tank 47 such that the drains do not overlap). 

Regarding claim 20, Shigeo further teaches the fuel drain portion (Fig 4, drain portion 56A) is disposed on a surface facing a lateral outside (59B is cylindrical as further defined by Figure 6 which thereby provides a surface facing a lateral outside).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 9803533 - different arrangement of urea tank and fuel tank on a tractor (Fig 7, 17 and 16)
US 9267268 - different arrangement of reductant tank and fuel tank on a work vehicle (Fig 6, 67 and 66)
US 11007869 - out of EFD - different arrangement of reductant tank and fuel tank on a tractor (Fig 13, 51 and 11)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731